 


117 HRES 379 EH: Dismissing the election contest relating to the office of Representative from the Fourteenth Congressional District of Illinois.
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 379
In the House of Representatives, U. S.,

May 12, 2021

RESOLUTION
Dismissing the election contest relating to the office of Representative from the Fourteenth Congressional District of Illinois.


That the election contest relating to the office of Representative from the Fourteenth Congressional District of Illinois is dismissed.  Cheryl L. Johnson,Clerk. 